Name: 2012/15/EU: Council Decision of 20Ã December 2011 repealing Council Decision 2011/491/EU on the signing, on behalf of the European Union, and the provisional application of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 2012-01-10

 10.1.2012 EN Official Journal of the European Union L 6/1 COUNCIL DECISION of 20 December 2011 repealing Council Decision 2011/491/EU on the signing, on behalf of the European Union, and the provisional application of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (2012/15/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission (1), Whereas: (1) The Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (hereinafter referred to as the Protocol) has been under provisional application since 28 February 2011, pursuant to Council Decision 2011/491/EU (2). (2) In reply to the Councils request of 15 July 2011, pursuant to Article 218(6)(a) of the Treaty on the Functioning of the European Union, the European Parliament voted on 14 December 2011 not to give its consent that the Council conclude the Protocol. (3) It is therefore necessary to repeal Council Decision 2011/491/EU and to notify the Kingdom of Morocco about the termination of the Protocols provisional application, in accordance with Article 25(2) of the Vienna Convention on the Law of Treaties, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2011/491/EU on the signing, on behalf of the European Union, and the provisional application of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco is hereby repealed. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to notify the Kingdom of Morocco, in accordance with Article 25(2) of the Vienna Convention on the Law of Treaties, that the European Union no longer intends to become a party to the Protocol. That notification shall be made in the form of a letter. The text of the letter is annexed to this Decision. Article 3 This Decision shall enter into force on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 20 December 2011. For the Council The President M. DOWGIELEWICZ (1) ST 18774/11 PECHE 411  COM(2011) 939 final. (2) OJ L 202, 5.8.2011, p. 1. ANNEX Sir/Madam, Referring to the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco, which was initialled on 25 February 2011, on its provisional application, as agreed in Article 12 of the Protocol and enacted through the signing of the Protocol by both Parties on 13 July 2011: The European Union hereby notifies the Kingdom of Morocco that, in accordance with Article 25(2) of the Vienna Convention on the Law of Treaties, it no longer intends to become a party to the abovementioned Protocol. Please accept, Sir/Madam, the assurance my highest consideration. On behalf of the European Union K. OSTRZYNIEWSKA